This case was submitted on an agreed statement. The question involved is whether or not a chattel mortgage takes preference in payment over a tax warrant issued for taxes of the owner of the mortgaged property. The taxes involved were those of 1928 and 1929. The mortgage was recorded May 31, 1928. The tax warrant issued April 22, 1929.
The Legislature has not seen fit to provide in express terms for a tax lien on personal property which will take precedence over a recorded chattel mortgage. The matter has recently been before this court in the case of First National Bank of Comanche v. Young, Sheriff, 155 Okla. 282, 8 P.2d 1108, and the court there held that the lien of the chattel mortgage holder was superior to that of the tax warrant, where the chattel mortgage was of record and antedated the tax warrant.
The money deposited by the mortgagees should be returned to the mortgagees, if the mortgage is not otherwise satisfied.
The cause is accordingly is reversed.
LESTER, C. J., CLARK., V. C. J., and RILEY and SWINDALL, JJ., concur. HEFNER, CULLISON, ANDREWS, and McNEILL, JJ., absent.
Note. — See under (1), annotation in L. R. A. 1915D 886; R. C. L. Perm. Supp. pp. 1391, 1392.